Citation Nr: 1530125	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  12-33 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for PTSD, with an initial 30 percent rating assigned, effective December 10, 2009.  Following the submission of new evidence, entitlement to a higher initial rating was denied in a January 2012 decision.  The Veteran timely appealed the decision.  He did not disagree with the effective date assigned for the establishment of service connection.

In a September 2014 rating decision, a 50 percent disability rating was granted, effective December 10, 2009.  More recently, an April 2015 rating decision assigned a 70 percent disability rating, effective December 10, 2009.  The Board has construed the appellate claim on the title page to reflect this development.

The Board remanded the claim in July 2014 and January 2015 for further development.  A review of the record reflects the development directed by these remands have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the issue of entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability was also noted as being on appeal, and was part of the prior remands.  However, entitlement to a TDIU was established by the April 2015 rating decision, effective December 10, 2009.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision to include effective date of this benefit.  Therefore, this matter has been resolved and is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 




FINDINGS OF FACT

The record does not reflect any distinctive periods where the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or other symptoms of similar severity, frequency, and duration.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for the Veteran's service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants of what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes, however, that this appeal originates from a disagreement with the initial rating assigned after the establishment of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of this claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which demonstrates symptoms of his PTSD that are not reflected by the evidence already of record.  He has indicated that no hearing is desired in this case.  Moreover, he was accorded VA medical examinations which evaluated his PTSD in November 2010, December 2011, and August 2014 with an April 2015 addendum.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his PTSD has increased in severity since the most recent examination.  Although the Board did remand this case in the past due to concerns that the VA examination findings may not accurately reflect the Veteran's level of occupational impairment in light of lay evidence, the record reflects both the VA examination findings, other medical findings, and lay evidence all indicate the level of occupational impairment does not satisfy the criteria for a 100 percent schedular rating.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the U.S. Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board finds that the record does not reflect any distinctive periods where the Veteran's service-connected PTSD was manifested by such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For example, treatment records dated in December 2009, June 2011 and March 2012 found his speech had normal rate and tone; his thought process was logical and linear; he denied delusions and hallucinations; his behavior was found to be within normal limits; he denied suicidal and homicidal ideation; memory and orientation were intact.  The November 2010 VA examination found the Veteran's speech, thought process, and thought content to be unremarkable.  He was also found to have no hallucinations; no evidence of obsessive/ritualistic behavior; no history of suicide attempts, no homicidal or suicidal thoughts, and no epsidoes of violence; he was clean, neatly groomed, casually dressed, and found able to maintain minimum personal hygiene; he was oriented to person, place, and time; and his remote, recent, and immediate memory were all found to be normal.  Further, the subsequent December 2011 and August 2014 VA examinations indicated he did not have any such symptomatology.

The Board acknowledges that the record reflects the Veteran's PTSD has been manifest by other symptomatology.  For example, there are findings of anxiety, depressed mood, chronic sleep impairment to include nightmares, impaired impulse control to include irritability and angry outbursts, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships.  However, such symptoms are generally associated with the criteria for either the current 70 percent rating or lower ratings such as 30 and 50 percent.  He also has other PTSD symptoms not specifically listed in the schedular criteria to include, but not limited to, hypervigilance; exaggerated startle response; avoidance of activities; persistent inability to experience positive emotions; feelings of detachment or estrangement from others; avoidance of feelings , memories, and external associated with traumatic event(s); persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; intrusive memories/flashbacks; and markedly diminished interest or participation in significant activities.  Regardless, the record does not reflect there were any distinctive period(s) where his PTSD symptoms were of similar severity, frequency, and duration as those associated with the schedular criteria for a 100 percent rating.  In other words, the record does not reflect his PTSD symptoms have resulted in total occupational and social impairment.

The Board acknowledges that the Veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 70 percent.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  In pertinent part, the December 2009, June 2011, and March 2012 treatment records, as well as the November 2010 and December 2011 VA examinations, all assigned GAF scores of 55.  Scores ranging from 51 to 60 generally reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Id.; 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes).  Stated another way, these scores reflect a level of occupational and social impairment that is less than total.

The Board observes that the August 2014 VA examination did not assign a GAF score, to include in the April 2015 addendum.  However, both the examination report and addendum included findings as to the Veteran's current occupational and social functioning that is consistent with the anecdotal evidence of record to include lay evidence submitted by and on behalf of the Veteran.  For example, the examination indicated he was capable of certain types of employment, albeit it was part-time, self-paced, solitary endeavors; as well as low stress.   Additionally, the examination noted he was essentially a loner, but did have a girlfriend and occasionally spoke with his family.  Similarly, the November 2010 VA examination noted that he worked part-time cutting wood, but could not work with others; and did have some good friends.  The December 2011 VA examination noted that he worked as a caretaker of a house, and did occasionally carpentry; and that he occasionally visited a friend via boat to grill and socialize.  This is consistent with the anecdotal/lay evidence of record which indicates a significant level of occupational impairment and a great deal of isolation; but, nevertheless, capable of some degree of work provided it is of a part-time, solitary nature, and he does have some friends.  Consequently, the Board finds that the evidence reflects the Veteran's PTSD does not meet or nearly approximate the level of total occupational and social impairment contemplated by the criteria for a 100 percent rating.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a 100 percent rating for his service-connected PTSD.  In making this determination, the Board took into consideration the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra, but found no distinctive period(s) where the Veteran satisfied the criteria for a rating in excess of the current 70 percent evaluation.  Therefore, the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the symptomatology of the Veteran's service-connected PTSD.  As discussed above, the Board was required to determine the overall level of occupational and social impairment due to the Veteran's dysthymic disorder regardless of specific symptomatology.  Further, there does not appear to be other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes the rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as noted above, entitlement to TDIU was established via an April 2015 rating decision.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

In view of the foregoing, the benefit sought on appeal is denied.


ORDER

Entitlement to an initial rating in excess of 70 percent for service-connected PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


